Citation Nr: 1754590	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to January 22, 2013, and in excess of 60 percent from January 22, 2013, for residuals of prostate cancer status post prostatectomy; to include whether a compensable evaluation is warranted for prostatectomy scar.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1971.  The Veteran also had duty in the Army National Guard until March 1980 and the Air National Guard until March 1993.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in July 2014.  This matter was originally on appeal from rating decisions dated in August 2011 and November 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's prostate cancer has been in remission; and treatment for prostate cancer was completed in 1999.

2.  Prior to January 22, 2013, the Veteran's service-connected prostate cancer residuals were manifested by voiding dysfunctions but not renal dysfunction.  The Veteran's voiding dysfunction was not productive of continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that required the use of an appliance or the wearing of absorbent materials which needed to be changed more than 4 times per day.  

3.  Since January 22, 2013, the Veteran's service-connected prostate cancer residuals have been assigned the maximum schedular rating available under voiding dysfunction; there has not been local reoccurrence or metastasis of cancer and no renal dysfunction.

4.  Prior to September 22, 2016, the Veteran's prostatectomy scar was not painful, unstable, or the total area of at least 39 square centimeters (6 square inches), and did not cause limitation of motion.  

5.  Since September 22, 2016, the Veteran's prostatectomy scar has been painful; it was not unstable, was not the total area of at least 77 square centimeters (12 square inches), and did not cause limitation of motion.  
  
6.  The Veteran's bilateral hearing loss has been manifested by no higher than Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for residuals of prostate cancer status post prostatectomy with scar prior January 22, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2.  The criteria for an evaluation higher than 60 percent for of prostate cancer status post prostatectomy with scar have not been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528.

3.  The criteria for a compensable evaluation for prostatectomy scar were not met prior to September 22, 2016.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7801-7805.

4.  The criteria for a 10 percent evaluation, but no higher, for prostatectomy scar have been met on September 22, 2016.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7801-7805.

5.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's July 2014 Remand, the RO obtained all outstanding treatment records, scheduled VA examinations to determine severity of bilateral hearing loss, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's July 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C. § 5103(a) have been met.  VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the April 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  There have been no contentions to the contrary.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for residuals of prostate cancer status post prostatectomy with scar and bilateral hearing loss.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Prostate Cancer Residuals

The Veteran's prostate cancer residuals are rated 20 percent disabling prior to January 22, 2013, and 60 percent disabling since January 22, 2013 pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The rating schedule provides a 100 percent disability rating for the presence of malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The phrase "the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure," in Diagnostic Code 7528, refers to the cessation of treatment for the applicable malignant neoplasm of the genitourinary system.  Thus, a 100-percent rating will end as of the date the veteran received final treatment for cancer, the cessation of treatment for the cancer itself, as opposed to treatment for residuals secondary to the cancer or further treatment required as a result of the treatment for the disease.  Tatum v. Shinseki, 26 Vet. App. 443, 447-48 (2014).  Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which provides that the particular condition be rated as urine leakage, urinary frequency, obstructed voiding or urinary tract infection.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, warrants a maximum 60 percent evaluation.  See 38 C.F.R. § 4.115a (2017). 

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Daytime voiding interval between one and two hours, or awakening to void three to four times per night, warrants a 20 percent disability rating.  A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.  Id.

Renal dysfunction is also evaluated under 38 C.F.R. § 4.115a.  Ratings ranging from zero to 100 percent may be assigned depending on the nature and severity of symptoms.  Id.

Initially, the Board notes that with regard to the secondary condition of erectile dysfunction, service-connection has been established for that condition; and the Veteran is in receipt of special monthly compensation based on loss of use of a creative organ pursuant to 38 U.S.C. § 1114 (k).  The Veteran has not expressed dissatisfaction with rating or effective date assigned for his erectile dysfunction or for SMC; therefore, those issues are not currently before the Board.  In addition, a separate noncompensable evaluation was assigned for a residual scar, status post prostatectomy effective from March 17, 2016.  As a compensable rating has not been assigned, the Board finds that this issue is still on appeal as a residual of prostate cancer. 

In this case, the record indicates that the Veteran was diagnosed with adenocarcinoma of the prostate in 1998 and underwent prostatectomy.  There was no further treatment; and his prostate cancer has remained in remission.  Thus, at the time that the Veteran filed his claim for service connection for prostate cancer on October 14, 2010, it had already been more than six months after the cessation of his treatment for prostate cancer with no local reoccurrence or metastasis.  As such, his disability from the time he filed his claim, has been rated on residuals as voiding dysfunction as renal dysfunction has not been shown.  

The Veteran underwent VA examination in January 2011 at which time it was noted that he had been diagnosed with prostate cancer and undergone prostatectomy in 1998, that the Veteran's prostate cancer was in remission, and that his treatment for prostate cancer had been completed.  The examiner noted that residual conditions and/or complications due to prostate cancer or treatment for prostate cancer included voiding dysfunction causing urine leakage requiring absorbent material that was changed less than two times per day as well as voiding dysfunction causing signs and/or symptoms of urinary frequency, specifically daytime voiding interval between two and three hours and nighttime voiding once per night.  The Veteran did not have voiding dysfunction causing findings, signs and/or symptoms of obstructed voiding or requiring the use of an appliance.  The Veteran also did not have a history of recurrent symptomatic urinary tract infections.  

The Veteran underwent VA examination on January 22, 2013, at which time it was noted that he had been diagnosed with prostate cancer and undergone prostatectomy in 1998, that the Veteran's prostate cancer was in remission, and that his treatment for prostate cancer had not been completed and that there was watchful waiting.  However, there was no indication of what of treatments the Veteran was undergoing.  The examiner noted that the Veteran had voiding dysfunction causing urine leakage requiring absorbent material that needed to be changed more than four times per day as well as voiding dysfunction causing signs and/or symptoms of urinary frequency, specifically daytime voiding interval less than one hour and nighttime awakening to void three to four times.  The Veteran did not have voiding dysfunction causing findings, signs and/or symptoms of obstructed voiding or requiring the use of an appliance.  The Veteran also did not have a history of recurrent symptomatic urinary tract infections.  

The Veteran underwent VA examination in August 2014 at which time it was noted that he had been diagnosed with prostate cancer in 1998 and undergone a radical prostatectomy in January 1999, that the Veteran's prostate cancer was in remission, and that his treatment for prostate cancer had been completed.  The examiner noted that the Veteran had voiding dysfunction causing urine leakage requiring absorbent material that needed to be changed more than four times per day as well as voiding dysfunction causing signs and/or symptoms of urinary frequency, specifically daytime voiding interval between one and two hours and nighttime awakening to void two times.  The Veteran did not have voiding dysfunction causing findings, signs and/or symptoms of obstructed voiding or requiring the use of an appliance.  The Veteran also did not have a history of recurrent symptomatic urinary tract infections or renal dysfunction.  

The Veteran underwent VA examination in September 2016 at which time it was noted that he had been diagnosed with prostate cancer in 1998 and undergone a radical prostatectomy, that the prostate cancer had resolved, and that his treatment for prostate cancer had been completed.  The examiner noted that the Veteran had voiding dysfunction causing urine leakage requiring absorbent material that needed to be changed more than four times per day as well as voiding dysfunction causing signs and/or symptoms of urinary frequency, specifically daytime voiding interval between one and two hours and nighttime awakening to void two times.  The Veteran did not have voiding dysfunction causing findings, signs and/or symptoms of obstructed voiding or requiring the use of an appliance.  The Veteran also did not have a history of recurrent symptomatic urinary tract or kidney infections.  

The Board notes that during the entire appeal period, the VA examiners have consistently found that the predominant residual for the Veteran's prostate cancer is a voiding dysfunction.  The VA examiners have consistently found that a renal dysfunction did not exist.  In addition, the VA examiners have consistently found that the Veteran's voiding dysfunction has not been manifested by obstructive voiding or urinary tract infections.

Therefore, the applicable rating criteria during the appeal period are found under urine leakage and urinary frequency.  

After a review of the evidence, the Board finds that an evaluation in excess of 20 percent prior to January 22, 2013, is not warranted for residuals of prostate cancer status post prostatectomy.  Prior to January 22, 2013, the Veteran's voiding dysfunction was not productive of continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that required the use of an appliance or the wearing of absorbent materials which needed to be changed more than 4 times per day.

Since January 22, 2011, the Veteran has been in receipt of the maximum 60 percent disability evaluation under Diagnostic Code 7528 for voiding dysfunction; therefore, a higher evaluation is not available.  38 C.F.R. § 4.115a.  Although disability evaluations greater than 60 percent are available for prostate cancer residuals when renal dysfunction predominates, as noted above, the record show that he does not have renal dysfunction; thus, a discussion of a potentially higher rating based on renal dysfunction is unnecessary.  Id.  Accordingly, the criteria for a disability evaluation higher than 60 percent have not been met.

Prostatectomy Scar

With regard to the Veteran's prostatectomy scar, Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or cause limited motion warrant a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent evaluation for an area or areas exceeding 12 square inches (77 sq. cm.).  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined.  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7804 one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

At the January 2011 VA examination, the Veteran's surgical scar from prostatectomy was noted to be a midline vertical scar extending from just below his umbilicus to the pubis measuring 14 centimeters long and one centimeter wide (hyperpigmented).  The scar was deep without evidence of underlying soft tissue loss, with the deep tissue disruption considered equal in size to the overlying skin scar.  The scar did not induce limitation of motion.  On inspection, the Veteran's surgical scar appeared smooth without inflammation or ulceration (no skin breakdown), and had no gross asymmetry or distortion of features.  On palpation, the surgical scar was level with the surrounding skin, flexible, non-indurated, non-edematous, non-adherent, and non-tender (pain free).  

At the January 2013 VA examination, the Veteran's surgical scars, one 14 centimeters by one centimeter scar and one 3 centimeter by one centimeter scar, on the lower anterior abdomen from prostatectomy were not painful or unstable or the total area greater than 39 square centimeters (6 square inches).    

At the September 2016 VA examination, the examiner also noted a scar which was not painful and/or unstable or a total area greater than or equal to 39 square centimeters.  That same month, however, on September 22, 2016, the Veteran underwent a VA scars examination at which time the Veteran reported that his surgical scar was irritated and painful approximately three times a year for about three to seven days.  Physical examination of the Veteran's surgical scar from radical prostatectomy, 15 centimeters by 0.5 centimeters, on the lower abdomen midline was noted to be deep and nonlinear and of a total area approximately 8.5 square centimeters and tender to palpation.  The scar was not noted to be unstable.      

After a review of the evidence, the Board finds that a compensable evaluation prior to September 22, 2016, is not warranted for residual prostatectomy scar.  Prior to September 22, 2016, the scar was not painful, unstable, or the total area of at least 39 square centimeters (6 square inches), and did not cause limitation of motion.  

Since September 22, 2016, however, the Board finds that a 10 percent evaluation, but no higher, is warranted for the residual prostatectomy scar which was noted to be painful.  The scar, however, was not unstable, was not the total area of at least 77 square centimeters (12 square inches), and did not cause limitation of motion.  

Hearing Loss

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100 for hearing impairment. 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86. 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids. Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Pure Tone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2015).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2015). 

The Veteran was scheduled for a VA audiological evaluation in January 2011 at which time he reported that he missed a lot in conversation if he was not facing the person with whom he was speaking; that he had difficulty hearing and communicating with others; and that he often asked others to repeat themselves which in turn was frustrating for both him and others communicating with him.  The examiner noted that she could not provide an opinion at that time as pre tone testing was not completed due to wax occlusion and that an opinion could be provided once the wax was removed and pure tone testing was completed.

On the VA audiological evaluation in February 2011, the Veteran reported that his hearing affected his occupational functioning and daily living activities by causing frustration when having to keep the television louder and having to ask for repetitions.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
45
LEFT
45
50
40
50
65

The average pure tone threshold for the right ear was 30 decibels, and speech recognition in the right ear was 80 percent. The average pure tone threshold for the left ear was 51 decibels, and speech recognition in the left ear was 92 percent. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of III for the right ear and I for the left ear which equates to a zero percent evaluation.  38 C.F.R. § 4.86, Table VII. 

On the VA audiological evaluation in January 2013, the Veteran reported difficulty hearing sometimes in background noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
40
LEFT
10
10
25
35
35

The average pure tone threshold for the right ear was 29 decibels, and speech recognition in the right ear was 92 percent. The average pure tone threshold for the left ear was 26 decibels, and speech recognition in the left ear was 94 percent. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for both ears which equates to a zero percent evaluation.  38 C.F.R. § 4.86, Table VII. 

On the VA audiological evaluation in June 2015, the Veteran reported that he had difficulty understanding speech in areas of background noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
30
40
LEFT
15
15
25
35
35

The average pure tone threshold for the right ear was 29 decibels, and speech recognition in the right ear was 90 percent. The average pure tone threshold for the left ear was 28 decibels, and speech recognition in the left ear was 94 percent. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of II in the right ear and I in the left ear which equates to a zero percent evaluation.  38 C.F.R. § 4.86, Table VII. 

On the VA audiological evaluation in September 2016, the Veteran reported that he had difficulty understanding speech in areas of background noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
35
LEFT
15
20
35
35
45

The average pure tone threshold for the right ear was 29 decibels, and speech recognition in the right ear was 88 percent. The average pure tone threshold for the left ear was 34 decibels, and speech recognition in the left ear was 80 percent. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of II in the right ear and III in the left ear which equates to a zero percent evaluation.  38 C.F.R. § 4.86, Table VII. 

Private medical records indicate that on November 16, 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
45
LEFT
50
70
50
45
45

The average pure tone threshold for the right ear was 30 decibels and for the left ear was 53 decibels.   

On January 26, 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
45
LEFT
45
55
45
45
40

The average pure tone threshold for the right ear was 31 decibels and for the left ear was 46 decibels.   

On October 8, 2011, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
40
45
LEFT
60
70
45
45
55

The average pure tone threshold for the right ear was 34 decibels and for the left ear was 54 decibels.   

On February 7, 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
40
LEFT
25
25
40
55
65

The average pure tone threshold for the right ear was 29 decibels and for the left ear was 46 decibels.   

Unfortunately, there is no indication that the Maryland CNC speech discrimination test was administered during any of the private evaluations to measure the Veteran's speech recognition; and none of the private evaluations demonstrated an exceptional pattern of hearing impairment for both ear such that the speech discrimination findings would not be required to determine a numeric designation of hearing impairment.  

Thus, the Board finds that the most probative evidence is the findings of the VA audiological examinations which do not support a compensable disability evaluation for bilateral hearing loss at any time during the appeal period.



ORDER

Entitlement to an initial evaluation in excess of 20 percent prior to January 22, 2013, for residuals of prostate cancer status post prostatectomy, is denied.

Entitlement to an evaluation in excess of 60 percent from January 22, 2013, for residuals of prostate cancer status post prostatectomy, is denied.

Entitlement to a compensable evaluation prior to September 22, 2016, for prostatectomy scar, is denied.

Entitlement to a 10-percent evaluation, but no higher, since September 22, 2016, for prostatectomy scar, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


